          Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 1 of 42



     LAMKIN IP DEFENSE
 1   Rachael D. Lamkin (246066)
     One Harbor Drive, Ste. 304
 2   Sausalito, CA 94965
     916.747.6091
 3   RDL@LamkinIPDefense.com
 4
     Attorneys for DJ Plaintiff
 5   Cristine Melo
 6
 7                                 UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
10    CRISTINE MELO                                    )
                                                       )   Case No. 3:19-cv-05449-CRB
11                        Plaintiff,                   )
12                                                     )   PLAINTIFF’S SECOND AMENDED
                             v.                        )   DECLARATORY JUDGMENT
13                                                     )   COMPLAINT FOR (1) NON-
                                                       )   INFRINGEMENT (FIRST
14    FRIDA KAHLO CORPORATION, a                       )   AMENDMENT); (2) NON-
      Panamanian corporation, and FRIDA                )   INFRINGEMENT; (3) NOMINATIVE
15    KAHLO INVESTMENTS, S.A., a                       )   FAIR USE; (4) CANCELATION DUE
      Panamanian corporation,                          )   TO NAKED ASSIGNMENT; (5)
16
                                                       )   CANCELATION DUE TO FRAUD; (6)
17                       Defendant.                    )   INTENTIONAL INTERFERENCE
                                                       )   WITH PROSPECTIVE BUSINESS
18                                                     )   ADVANTAGE; (7-8) UNLAWFUL AND
                                                       )   UNFAIR COMPETITION; and (9)
19
                                                       )   CANCELATION DUE TO
20                                                     )   ABANDONEMENT.
                                                       )
21
22
                 SECOND AMENDED DECLARATORY JUDGMENT COMPLAINT
23
24
            By and through her undersigned counsel, Declaratory Judgment Plaintiff Cristine Melo
25
     respectfully files this Second Amended Complaint against the Frida Kahlo Corporation and Frida
26   Kahlo Investments in order to stop Defendants’ improper trademark allegations aimed at
27   preventing artists from creating homages in the name and image of Frida Kahlo.
28

                                       Second Amended DJ Complaint                                    1
             Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 2 of 42




                                           NATURE OF THE ACTION
 1
 2             1.      This is an action for declaratory judgment of non-infringement and cancelation

 3   arising under the trademark laws of the United States, 15 U.S.C. §§ 1051 et seq., and for California

 4   state law claims for: (1) intentional interference with prospective business advantage; and (2)
 5   unlawful and unfair trade practices. Plaintiff Cristine Melo also seeks attorney’s fees pursuant to
 6
     Section 35 of the Lanham Act, Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545,
 7
     134 S. Ct. 1749 (2014), 28 U.S.C. §1927, and California’s Private Attorney General Statute.
 8
                                                  THE PARTIES
 9
10             2.      Declaratory Judgment Plaintiff Cristine Melo is a Brazilian artist who paints

11   portraits of the famed Mexican painter Frida Kahlo, and has been doing so for nearly two decades,
12   long before trademarks of any kind were filed for FRIDA KAHLO by any person or entity, and
13
     long before the formation of Defendants Frida Kahlo Corporation and Frida Kahlo Investments.
14
     Ms. Melo lives in this District.
15
               3.      Declaratory Judgment Defendants the Frida Kahlo Corporation and Kahlo
16
17   Investments, S.A. (“FKC”) are Panamanian Corporations, each with a principal place of business

18   in Florida.1 In violation of the Lanham Act, the First Amendment, and the Fair Use Doctrine,

19   FKC has engaged in a mass campaign to stop artists from creating homages in the name and image
20   of Frida Kahlo, to remove Frida Kahlo from the public domain, and to eliminate and/or monetize
21
     all expressive works referencing Frida Kahlo.
22
                                         JURISDICTION AND VENUE
23
               4.      This Complaint arises under the Federal Declaratory Judgment Act, 28 U.S.C. §§
24
25   2201 et seq. based on FKC’s improper service upon artist platforms, such as eBay, Etsy, Zazzle,

26
27
28   1
         FKC will be referred to in the singular for readability.

                                           Second Amended DJ Complaint                                     2
          Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 3 of 42




     and Redbubble, multiple intellectual property takedowns of Ms. Melo’s artwork thereby giving
 1
 2   rise to an actual case or controversy under 28 U.S.C. §§ 2201 and 2202.

 3          5.      This Court has supplemental jurisdiction over Ms. Melo’s state law claims pursuant

 4   to 28 U.S.C. §§ 1338 and 1367.
 5          6.      This Court has jurisdiction to determine the right to registration and to order
 6
     cancelation of a registration pursuant to 15 U.S.C. § 1119.
 7
            7.      This Court has specific jurisdiction over FKC. FKC has repeatedly reached into
 8
     California to take advantage of its companies and laws. FKC has repeatedly relied upon California
 9
10   companies to enforce its intellectual property. Zazzle, for example, has been enforcing FKC’s

11   trademark registrations for a decade. FKC, either directly or through its agents, have effected
12   thousands of improper takedowns through platforms in this District.
13
            8.      FKC has intentionally circumvented the court system by using California
14
     companies to improperly enforce FKC’s limited trademark rights beyond their actual boundaries.
15
     As to Ms. Melo alone, over the past eight (8) years FKC has sent multiple takedown notices to
16
17   platforms such as Redbubble and Etsy, both in San Francisco, and Zazzle, in Redwood City, in

18   order to effectuate removal of the artwork of Ms. Melo, also a resident of this district.

19          9.      FKC has a contractual relationship with Zazzle in order to monetize and improperly
20   monopolize artistic works referencing Frida Kahlo on Zazzle.com. See
21
     https://www.zazzle.com/store/fkfanmerch/getstarted. FKC’s contract with Zazzle alone
22
     establishes jurisdiction. (Additional jurisdictional facts are plead under each cause of action,
23
     below.)
24
25          10.     Venue is proper in this judicial district because a substantial part of the events

26   giving rise to the claim occurred herein, including the harms and injuries to Ms. Melo and

27   California residents, and FKC’s improper contract/agreement with Zazzle.
28

                                        Second Amended DJ Complaint                                      3
          Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 4 of 42




                                        FACTUAL BACKGROUND
 1
 2          11.     Frida Kahlo (1907 - 1954) is now regarded as one of the most significant artists of

 3   the twentieth century. By 1984, Frida Kahlo’s reputation as an artist had grown to such extent that

 4   Mexico declared her works to be National Cultural Heritage, prohibiting their export from the
 5   country.
 6
            12.     As a result, her paintings seldom appear in international auctions and
 7
     comprehensive retrospectives are rare. Regardless, her paintings have still broken records for
 8
     Latin American art at auction. In addition to her acknowledged, critically important art, Frida
 9
10   Kahlo is an iconic figure to many communities, including the Latin, communist, feminist, human

11   beings with disabilities, and gay communities world-wide.
12          13.     Frida Kahlo died intestate in Mexico in 1954. To the extent that California would
13
     recognize the publicity rights of Mexico, any publicity rights in the name and image of Frida
14
     Kahlo expired fifty (50) years after her death, in 2004.
15
            14.     Frida Kahlo has attracted such immense popular interest that the term “Fridamania”
16
17   has been coined to describe the phenomenon. Material to this case, she is considered one of the

18   most instantly recognizable artists world-wide.

19          15.     Throughout her incomparable life, Frida Kahlo was known to favor and support the
20   artwork and craft of local artisans.
21
            16.     Plaintiff Cristine Melo is an American portrait artist of Brazilian birth who has
22
     painted portraits of Frida Kahlo since 2001, long before the formation of FKC and long before any
23
     entity attempted to register the name “Frida Kahlo” as a trademark in any class.
24
25
26                                  [remainder of page intentionally blank]

27
28

                                            Second Amended DJ Complaint                                   4
          Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 5 of 42




            17.     An example of Ms. Melo’s portraiture of Frida Kahlo:
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18          18.     Ms. Melo has been selling her portraits of Frida Kahlo on eBay since 2001, on Etsy

19   since 2005, Zazzle since 2009, and Redbubble since 2015. Ms. Melo supports herself completely
20   from the sale of her artwork.
21
            19.     The Frida Kahlo Corporation (FKC) is a Panamanian Corporation owned in whole
22
     or in part by Carlos Dorado.
23
            20.     Dorado admits that he used his skills “as a used car salesman,” to con the family of
24
25   Frida Kahlo into letting him commercialize the artist.

26          21.     According to documents filed with the USPTO, it appears that, on May 25, 2007,

27   the grandniece of Frida Kahlo assigned trademark’s to FKC, including six registered US
28

                                       Second Amended DJ Complaint                                     5
          Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 6 of 42




     trademarks and three pending US trademarks. Since then, three of those marks have been
 1
 2   abandoned and, as described below, others were secured or maintained by fraud.

 3          22.     Even though the Kahlo Family assigned a limited number of trademarks—and no

 4   other rights—to FKC, FKC represents that it holds all rights world-wide to FRIDA KAHLO:
 5
 6
 7
 8
 9
10
11
     https://fridakahlocorporation.com
12
            23.     But FKC’s representations are false.
13
                                 FKC’s Abusive, Illegal Takedown Procedures
14
15          24.     FKC owns about a dozen United States trademark registrations for “Frida Kahlo”

16   covering goods such as tequila, cigars, and coffee.

17          25.     FKC owns no US registrations for “Frida,” and no US registrations for “Kahlo”.
18          26.     FKC has no rights to Frida Kahlo’s image.
19
            27.     Yet, FKC tells platforms to remove any mention of “Frida” or “Kahlo” or “Frida
20
     Kahlo” for every single product offering on platforms.
21
            28.     For example, Ms. Melo sells her paintings of Frida Kahlo on eBay and offers
22
23   digitized versions of her fine art portraits on Print on Demand (“POD”) sites such as Zazzle and

24   Redbubble. On those sites a consumer can select Ms. Melo’s portrait and place said portrait on an

25   iPhone case, for example.
26
            29.     Ms. Melo’s work cannot infringe any of FKC’s alleged trademark registrations.
27
            30.     The name Frida Kahlo never appears on the cell phone case, Ms. Melo’s name
28

                                         Second Amended DJ Complaint                                    6
          Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 7 of 42




     does:
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18            31.   And FKC has no US registrations for cell phone cases.

19            32.   And FKC has no US registrations for Frida.
20            33.   And even if none of the above were true, identifying the subject of her paintings in
21
     the metatags and title of her works is not “brand identifying,” as FKC has itself admitted.
22
              34.   FKC’s conduct is not limited to Ms. Melo. FKC tells the platforms that any use of
23
     “Frida [product]” or “Kahlo [product]” or “Frida Kahlo [product]” must be removed regardless of
24
25   whether the use is brand identifying, regardless of whether FKC owns a mark for the product at-

26   issue.

27            35.   Red Points is FKC’s authorized agent for the enforcement of FKC’s trademarks.
28

                                        Second Amended DJ Complaint                                        7
          Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 8 of 42




            36.     It appears that FKC hired Red Points in or around 2017. Prior to that date, FKC
 1
 2   executed its trademark enforcement internally or through traditional trademark counsel.

 3          37.     Red Points is incorporated in Delaware, with offices in New York, New York, Salt

 4   Lake City, Utah, and Barcelona, Spain.
 5          38.     When Red Points submits takedown notices to platforms, Red Points tells the
 6
     platform, “We contact you on behalf of our client Frida Kahlo Corporation, in our capacity as
 7
     authorized agents[.]”
 8
            39.     In its takedown submissions, Red Points tells the platforms, “We swear, under
 9
10   penalty of perjury, that the information in this notification is accurate and that we are authorized to

11   act on behalf of the owner whose exclusive rights have been allegedly infringed.”
12          40.     Red Points’ email address for its FKC enforcement is fridakahlo-bp@redpoints.com
13
            41.     Red Points has submitted thousands of takedown notices to Redbubble alone,
14
     expressly telling that platform that it is acting as FKC’s “authorized agent”.
15
            42.     Red Points has submitted thousands of takedown notices to Etsy, telling Etsy that
16
17   Red Points is FKC’s “Authorized Enforcement Agent”.

18          43.     According to Red Points’ CEO, “Red Points and the Frida Kahlo Corporation”

19   worked together to set up parameters to police the use of the Frida Kahlo Corporation’s trademarks
20   for several goods” across platforms such as “e-Bay [sic], Redbubble, Etsy, Amazon, and others.”
21
            44.     On September 9, 2019, counsel for FKC informed counsel for Ms. Melo, “FKC
22
     uses Red Points, in Europe, to monitor online violations of its intellectual property rights. Our
23
     understanding is that Red Points, in turn, identifies potential infringing products based on the
24
25   results of its automated processes, and after client review initiates takedown notices to online

26   platforms.” (emphasis added.)

27          45.     Frida Kahlo’s Family (the “Kahlo Family”). When Frida Kahlo died without a
28

                                        Second Amended DJ Complaint                                        8
          Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 9 of 42




     will in 1954, her publicity rights passed to her closest living relative, Isolda Kahlo, the daughter of
 1
 2   Frida’s sister Cristina (i.e., Frida Kahlo’s niece).

 3           46.     It appears that Isolda did nothing to protect or preserve any publicity or trademark

 4   rights in Frida Kahlo for nearly fifty (50) years, until 2002, when Selma Hayek’s Frida Kahlo
 5   biopic was released.
 6
             47.     During those near fifty (50) years artists, like Rupert Garcia, infra, created
 7
     acclaimed works in the name and image of Frida Kahlo, including portraits.
 8
             48.     But shortly after the release of the Frida Kahlo movie, Isolda began filing “intent to
 9
10   use” trademark applications.

11           49.     They were “intent to use” because until Hayek’s Frida Kahlo movie in 2002, the
12   family appears to have had no intention to remove Frida Kahlo from the public domain.
13
             50.     Even though Isolda filed trademark applications, it appears she created no products
14
     bearing the Frida Kahlo name until her partnership with FKC.
15
             51.     As for FKC, according to the Kahlo Family, “We entered into a partnership with
16
17   [FKC], we never sold them our rights. The agreement with the Corporation was that [the family]

18   would provide the brand name, while [FKC] would provide the resources and the know-how.”

19           52.     But, according to the family, FKC was and is a rogue partner, neither
20   communicating with the family, nor following the family’s wishes.
21
             53.     And all the while, the public continued to create in honor of Frida Kahlo.
22
             54.     For example, FKC attempted to seize FridaKahlo.com from a third party in 2010
23
     but lost that litigation because the owner of that site, dedicated to the life and work of Frida Kahlo,
24
25   started said website in 1985, seventeen years (17) before the first Frida Kahlo trademark

26   application was filed, nineteen (19) years before FKC was formed:

27   https://www.adrforum.com/domaindecisions/1340890.htm
28

                                         Second Amended DJ Complaint                                        9
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 10 of 42




            55.      Additional websites devoted solely to Frida Kahlo (and employing “Frida Kahlo” in
 1
 2   the domain name), owned by neither FKC nor the Kahlo Family include:

 3                a. www.FridaKahlo.org

 4                b. https://www.frida-kahlo-foundation.org
 5                c. http://www.fridakahlo.it
 6
                  d. https://www.fridakahlofans.com
 7
                  e. https://www.museofridakahlo.org.mx/en
 8
                  f. https://www.fridafashions.com
 9
10          To name but a handful.

11          56.      After Frida Kahlo’s death and decades before either the Kahlo Family or FKC
12   began attempting to remove Frida Kahlo from the public domain, artists and merchants created art
13
     and homages, of the highest caliber to bric-a-brac, in Frida Kahlo’s name.
14
            57.      Regardless, FKC’s relationship with the Kahlo Family deteriorated quickly. The
15
     limited assignment was signed in 2007, and according to FKC, by 2011, the Family had become
16
17   “disaffected with FKC”.

18          58.      On April 18, 2018, the Kahlo Family published on their Frida Kahlo Facebook

19   page, an open letter to the public claiming, inter alia, that a court in Mexico has issued a decree
20   that FKC cannot use the brand, image, and work of Frida Kahlo without consent of the family.
21
            59.      The letter also goes on to state that FKC is to refrain from, “any act tending to
22
     commercialize products that have the brand and image of Frida Kahlo.”
23
            60.      The Kahlo Family runs the social media accounts honoring Frida Kahlo.
24
25                a. https://twitter.com/FridaKahlo

26                b. https://www.instagram.com/fridakahlo/

27                c. https://www.facebook.com/fridakahlo/
28

                                         Second Amended DJ Complaint                                       10
            Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 11 of 42




               61.    Rupert Garcia is a renowned San Francisco artist, art teacher, and activist who has
 1
 2   been painting portraits of Frida Kahlo since, at least, 1975.2 See:

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22                                  [remainder of page intentionally left blank]
23
24
25
26
27
     2
28       https://americanart.si.edu/artist/rupert-garcia-1732

                                          Second Amended DJ Complaint                                  11
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 12 of 42




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13          62.     Garcia painted and still paints at San Francisco’s La Raza Gallery (Galería de la

14   Raza), where, in the 70’s, Latina feminists are credited as first placing Frida Kahlo into the
15   political and cultural discourse.
16
17
18
19
20                                [remainder of the page intentionally blank]

21
22
23
24
25
26
27
28

                                         Second Amended DJ Complaint                                    12
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 13 of 42




            63.    Portraits of Frida Kahlo have played a role in US/Mexico relations. For example, in
 1
 2   2001, the United States and Mexico co-released a Frida Kahlo postage stamp, created by the artist

 3   Armando Delgado:

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15          64.    The Frida Kahlo stamp is still considered one of the most controversial stamps in
16   history because of Ms. Kahlo’s various identities and communist alignments. One writer
17
     commented his outrage in the Wall Street Journal thusly, “Not only was Kahlo Hispanic and
18
     female — she was bisexual and handicapped, too.”
19
            65.    Portraits of Frida Kahlo are part of the fabric of our political and social discourse,
20
21   and have been for years before the formation of FKC.

22                                               COUNT I:
23                        NON-INFRINGEMENT OF AN ARTISTIC WORK
24
          (THE FIRST AMENDMENT PROTECTS MS. MELO’S ESPRESSIVE WORKS)
25
            66.    Paragraphs 1-65 are incorporated by reference herein.
26
            67.    The First Amendment protects expressive and artistic works from trademark
27
28

                                       Second Amended DJ Complaint                                          13
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 14 of 42




     infringement allegations.
 1
 2          68.      The Lanham Act is construed to apply to artistic works only where the public

 3   interest in avoiding consumer confusion outweighs the public interest in free expression.

 4          69.      Consumers expect a title of a book or the subject of a painting to communicate a
 5   message about the book or painting, but they do not expect it to identify the publisher or
 6
     manufacturer.
 7
            70.      The name of a painting does not violate the Lanham Act unless the name has no
 8
     artistic relevance to the underlying work whatsoever, or, if it has some artistic relevance, unless the
 9
10   title explicitly misleads as to the source or the content of the work. Here, neither concern applies.

11          71.      Clearly the name “Frida Kahlo” has artistic relevance to the artistic work
12   comprising a painting depicting Frida Kahlo.
13
            72.      And the name “Frida Kahlo” does not explicitly mislead as to the source; instead it
14
     simply and accurately identifies the historical figure depicted in the painting.
15
            73.      Further, the First Amendment protects Ms. Melo’s artwork on cell phone cases, for
16
17   example, to the same extent that it protects her work on canvas.

18          74.      Borrowing language from the California Supreme Court, “[Frida Kahlo’s] likeness

19   appears in the [phone cases] for precisely the same reason [it] appears on the original [painting].”
20          75.      The First Amendment protects Ms. Melo’s right to use the name “Frida Kahlo” to
21
     describe her expressive and artistic works honoring Frida Kahlo.
22
                                    COUNT II: NON-INFRINGEMENT
23
                                          (not brand identifying use)
24
25          76.      Paragraphs 1-75 are incorporated by reference herein.

26          77.      Ms. Melo paints portraits of Frida Kahlo and identifies the subject of the portraits

27   and either “Frida” or “Frida Kahlo”.
28

                                        Second Amended DJ Complaint                                         14
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 15 of 42




            78.    FKC issued takedowns for portraits of Frida Kahlo merely identified as “Frida,” for
 1
 2   example:

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17          79.    FKC does not own rights in the name “Frida” alone.

18          80.    FKC does not own rights in Frida Kahlo’s image.

19          81.    As detailed below, FKC used a Chinese trademark registration to remove Ms.
20   Melo’s artwork from Redbubble. It’s clear from the URL that the domain name is a United States
21
     domain.
22
            82.    If the domain was outside the country, for example Australia, the URL would so
23
     indicate:
24
25
26
            83.    Frida Kahlo’s publicity rights expired in 2004 (assuming arguendo, California
27
28

                                      Second Amended DJ Complaint                                   15
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 16 of 42




     recognizes Mexico’s publicity rights law. If not, they expired in 1954).
 1
 2          84.     And any alleged rights in the full name “Frida Kahlo” would not be infringed by

 3   Ms. Melo’s use here, as FKC has admitted.

 4                                               COUNT III:
 5                                       NOMINATIVE FAIR USE
 6
            85.     Paragraphs 1-83 are incorporated by reference herein.
 7
            86.     Paintings depicting Frida Kahlo would not be readily identifiable and/or locatable
 8
     without use of the descriptor “Frida Kahlo”. Further, Ms. Melo would be at a competitive
 9
10   disadvantage if she described her work in any other manner, for example adding additional words

11   in the metatags (e.g., “inspired by”). Each of the platforms limit the number of terms (characters)
12   that can be used and the platforms advise the artists that short titles and search terms are required.
13
            87.     Ms. Melo used only so much of the mark as was reasonably necessary to find
14
     and/or identify her paintings.
15
            88.     Ms. Melo did nothing that would suggest sponsorship or endorsement by FKC.
16
17
18
19
20                                [remainder of the page intentionally blank]
21
22
23
24
25
26
27
28

                                        Second Amended DJ Complaint                                       16
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 17 of 42




            89.     For example, her portraits make clear she is the artist, using both her last name
 1
 2   (Melo) and her site name (Meloearth) on her portraits:

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
            90.     Ms. Melo’s paintings depicting Frida Kahlo cannot infringe FKC’s purported
21
22   “Frida Kahlo” registration under the nominative fair use doctrine.

23                                              COUNT IV:

24                        CANCELATION DUE TO NAKED ASSIGNMENT
25                                         (15 U.S.C. § 1060(a)(l))
26
            91.     Paragraphs 1-90 are incorporated by reference herein.
27
28

                                       Second Amended DJ Complaint                                      17
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 18 of 42




            92.     A trademark registration symbolizes the public’s confidence or goodwill in a
 1
 2   particular product. A trademark registration is no more than that; it is insignificant if separated

 3   from that confidence. Therefore, a trademark is not the subject of property except in connection

 4   with the transfer of goodwill.
 5          93.     In 2007, Isolda’s daughter, ostensibly acting as Isolda’s guardian, assigned an
 6
     enumerated number of trademark applications and registrations to FKC.
 7
            94.     The assignment amounts to a naked or “in gross” assignment as it fails to transfer
 8
     goodwill, both under the express terms of the agreement and as evidenced by the conduct of the
 9
10   parties to the assignment.

11          95.     It appears that the Kahlo Family had no control over the quality or character of the
12   products affixed with Frida Kahlo.
13
            96.     For example, the Kahlo Family has stated they were not consulted in Mattel’s Frida
14
     Kahlo Barbie doll and that they “would have liked the doll to have traits more like Frida’s, not this
15
     doll with light-colored eyes,” Romeo said at the time. “I would have liked her to have a unibrow,
16
17   for her clothes to be made by Mexican artisans.”

18          97.     Indeed, Mattel’s Frida Kahlo Barbie, ostensibly designed in collaboration with

19   FKC, bears little resemblance to the doll created by the family and used as a Specimen in the doll
20   trademark prosecution.
21
            98.     The stark contrast between the doll designed by the Family and the Mattel Frida
22
     Kahlo Barbie is evidence of a lack of transferred goodwill, among other evidence to be disclosed.
23
            99.     Each of the trademark registrations and applications in the 2007 assignment, and all
24
25   assignments depending thereupon, must be canceled as part of an in gross assignment.

26                                                COUNT V:

27                      CANCELATION DUE TO FRAUD (15 U.S.C. § 1064(3))
28

                                        Second Amended DJ Complaint                                        18
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 19 of 42




            100.     Paragraphs 1-99 are incorporated by reference herein.
 1
 2          101.     FKC purports to hold a registration in International Classification 16, which

 3   includes art: Registration No. 3318902 (the ’902 Registration).

 4          102.     Frida Kahlo’s niece Isolda Pinedo Kahlo first filed an intent-to-use application in
 5   2002 for FRIDA KAHLO for books.
 6
            103.     Ms. Pinedo Kahlo filed Statement of Use extensions for three years, until 2007,
 7
     when she filed a Specimen for a notebook.
 8
            104.     That was the only Specimen ever filed in support of the ’902 Registration by Ms.
 9
10   Pinedo Kahlo.

11          105.     On 10/23/2007, Ms. Pinedo Kahlo received a registration on the Principal Register
12   for FRIDA KAHLO for the category of goods listed, including books, art, and notebooks.
13
            106.     In January 2011, FKC filed an assignment of the ’902 Registration with the
14
     USPTO.
15
            107.     On 10/23/2012, FKC’s attorney David Farber submitted a Combined Declaration of
16
17   Use and Incontestability under Sections 8 & 15 to the USPTO.

18          108.     With this submission, FKC’s representative Beatriz Alvarado submitted a

19   declaration that stated that all of the goods listed were being used by FKC and that all of the goods
20   listed had been in continuous use in commerce for five (5) consecutive years.
21
            109.     These statements appear to be fraudulent.
22
            110.     Ms. Alvarado also signed a declaration stating that she understood that willful false
23
     statements could invalid the ’902 Registration.
24
25          111.     Ms. Alvarado and FKC’s “evidence” of use appears to be willfully false.

26          112.     Specimen number one contains pictures of Frida Kahlo’s own artwork.

27
28

                                        Second Amended DJ Complaint                                        19
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 20 of 42




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
            113.     Frida Kahlo’s own artwork, painted more than sixty (60) years prior, cannot
13
     evidence continuous use in commerce by FKC from 2007 to 2012.
14
15          114.     The submission of photographs of Frida Kahlo’s own artwork in an attempt to

16   satisfy FKC’s proof of use in commerce for artwork is so specious that a reasonable factfinder
17   could conclude that it was submitted with a knowing intent to defraud the USPTO.
18
            115.     Specimen number two is a book written, in Spanish, by Isola Pinedo Kahlo and,
19
     upon information and belief, was not sold in the United States from 2007 to 2012, and not by FKC.
20
            116.     Specimen number two does not evidence continuous use in commerce by FKC from
21
22   2007 to 2012.

23          117.     Specimen number three seems to suggest that Ms. Pinedo Kahlo took a license from

24   FKC for her own book. This is unlikely.
25          118.     Specimen number four appears to be notebooks of the type sold in Mexico and
26
     likely does not evidence use in commerce in the United States by FKC.
27
28          119.     Specimen number five is a screenshot of a PBS (Public Broadcasting Station)


                                        Second Amended DJ Complaint                                   20
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 21 of 42




     special about Frida Kahlo and does not evidence use in commerce by FKC.
 1
 2          120.    The PBS posting is from March 2005 and is about a film by third parties having

 3   nothing to do with FKC.

 4          121.    No reasonable trademark practitioner could believe that PBS’ website evidences use
 5   in commerce by FKC from 2007 to 2012.
 6
            122.    Specimen number six contains pictures of Frida Kahlo, taken during her lifetime,
 7
     and not by FKC.
 8
                a. Some were taken by Frida Kahlo’s father nearly a century ago.
 9
10              b. Some were taken by famous photographers such as Nickolas Muray.

11              c. The Muray estate has not given FKC permission to use his photographs.
12          123.    No reasonable trademark practitioner could believe that portraits taken of Frida
13
     Kahlo, taken by third parties, decades before the formation of FKC, could evidence continuous use
14
     in commerce by FKC from 2007 to 2012.
15
            124.    The specimen submissions are completely without factual and legal basis such that
16
17   no reasonable trademark practitioner could have submitted them unless fraud was the intent.

18                                              COUNT VI:

19     INTENTIONAL INTERFERENCE WITH PROSPECTIVE BUSINESS ADVANTAGE
20          125.    Paragraphs 1-124 and 213-244 are incorporated by reference herein.
21
            126.    Platforms: art has been democratized in a sense with the internet. Artists can now
22
     sell their own art directly to the public, though mediated by online platforms such as eBay, Etsy,
23
     Redbubble, and Zazzle, to name a handful of examples relevant here.
24
25          127.    An entity like FKC can submit thousands of improper takedowns with little

26   recourse or fear of reprisal given the one-sided nature of platform enforcement.

27                                             REDBUBBLE
28

                                       Second Amended DJ Complaint                                        21
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 22 of 42




            128.    Redbubble is a platform for artists to sell their work, at https://www.redbubble.com.
 1
 2          129.    Redbubble was started to “give independent artists a meaningful new way to sell

 3   their creations.”

 4          130.    Redbubble has a principal place of business in San Francisco, California.
 5          131.    FKC on its own and through its agent Red Points submits thousands of takedown
 6
     notices to Redbubble.
 7
            132.    After a takedown, if an artist wants to provide a counternotice demonstrating non-
 8
     infringement, “such counter-notice must provide . . . a statement by [the artist] that [she] consents
 9
10   to the jurisdiction of the Federal District Court, San Francisco County, California, United States

11   and that [she] will accept service of process from the person who provided notification described
12   above or an agent of such person[.]”
13
            133.    Redbubble explains, “In many circumstances, however, we will forward your
14
     counter notice directly to the complainant, which will include your personal contact information.
15
     At that time the complainant may take legal court action against you in the United States. If after
16
17   14 days the complainant has not taken legal action against you, you may contact us to request that

18   we reinstate your work. If your work otherwise complies with our User Agreement and

19   IP/Publicity Rights Policy, we may reinstate your work at that time.”
20          134.    In other words, if an artist wants to demonstrate non-infringement, she must submit
21
     to the jurisdiction of this district, regardless of where she lives, and she will have her address and
22
     communications sent directly to FKC in order to face costly litigation. This is a Hobbesian choice.
23
            135.    Further when FKC submits a takedown notice to Redbubble, Redbubble does not
24
25   provide the submitted intellectual property to the artist, making the drafting of a legitimate

26   counter-notice all but impossible.

27          136.    Redbubble’s Repeat Infringer Policy: “It is Redbubble’s policy, in appropriate
28

                                          Second Amended DJ Complaint                                      22
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 23 of 42




     circumstances, to disable and/or terminate the accounts of users who repeatedly infringe or are
 1
 2   repeatedly charged with infringing the copyrights, trademark rights, other intellectual property

 3   rights or publicity rights of others.”

 4             137.   In other words, FKC’s repeated takedown notices to platforms such as Redbubble
 5   have the very real risk of resulting in Ms. Melo’s entire art storefront being disabled.
 6
               138.   Redbubble will remove an artist’s work and reserves the right to cancel the artists
 7
     entire account if said artists receives multiple complaints. Even if, like Ms. Melo, their work does
 8
     not actually infringe any alleged trademark rights.
 9
10                                       Redbubble Takedown Timeline

11             139.   On May 6, 2019, FKC, through its agent Red Points, submitted three takedown
12   notices for Ms. Melo’s portraits, titled “Happy Frida” (depicting a smiling Frida Kahlo), “Frida’s
13
     Blues” (depicting a sad Frida Kahlo), and “Frida’s Heart” (depicting Frida Kahlo in a heart-shaped
14
     dress).
15
               140.   FKC has no issued US trademarks for “Frida” alone.
16
17             141.   Indeed, the USPTO has rejected FKC’s attempts to trademark “Frida” alone over

18   and over again:

19                a. Rejected in class 16, paper goods (stationary);
20                b. Rejected in class 18, leather goods;
21
                  c. Rejected in class 25, clothing; and
22
                  d. Rejected in class 35, online retail.
23
               142.   Regardless, in support of these takedown notices to Redbubble, FKC submitted a
24
25   Chinese trademark registration for “Frida Kahlo” in Chinese, which is not enforceable in the

26
27
28

                                         Second Amended DJ Complaint                                        23
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 24 of 42




     United States.3
 1
 2             143.    The May 6, 2019 takedown is emblematic of FKC’s conduct. FKC, through its

 3   agent Red Points submitted, on that single day, hundreds of takedown notices, removing artists’

 4   portraits of Frida Kahlo. The work removed was simply Frida Kahlo portraits “on canvas,” i.e., art
 5   prints of portraits of Frida Kahlo. And the rights asserted were not rights recognized in the United
 6
     States.
 7
               144.    On August 23, 2019, FKC, through its agent Red Points, submitted a takedown
 8
     notice for Ms. Melo’s portrait titled “Amber Frida,” depicting Frida Kahlo in the shade of amber.
 9
10             145.    Again, FKC has no issued US trademarks for “Frida” alone. Instead, in support of

11   these takedown notices, FKC submitted a European trademark registration for “Frida
12   Kahlo,” which is not enforceable in the United States.
13
               146.    Ms. Melo filed her original Complaint four (4) days later, on August 29, 2019.
14
               147.    The next day, on August 30, 2019, FKC, through its agent Red Points, submitted a
15
     takedown notice for Ms. Melo’s portrait titled “Frida in Her Garden,” depicting Frida Kahlo in her
16
17   Garden.

18             148.    FKC submitted, again, a European trademark for “Frida Kahlo”.

19             149.    On September 1, 2019, counsel for Ms. Melo contacted FKC and demanded FKC
20   reinstate Ms. Melo’s artwork on Redbubble or face a motion for preliminary injunction.
21
               150.    On September 2, 2019, counsel for Ms. Melo wrote to counsel for FKC and said
22
     that she would wait a week to file the injunction in light of the hurricane in Florida as a
23
     professional courtesy.
24
25
26
     3
      Ms. Melo was able to obtain copies of the actual trademark registrations submitted by
27   FKC/Redbubble through a Rule 45 request to Redbubble; Ms. Melo—like any artist—never
28   actually sees the intellectual property submitted to Redbubble by alleged rights holders.

                                          Second Amended DJ Complaint                                   24
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 25 of 42




            151.    On September 9, 2019, counsel for FKC wrote counsel for Ms. Melo and stated,
 1
 2   “Unfortunately, the takedown of the above items occurred through a mistake, as none of the

 3   above items use ‘Frida’ as a brand name, which would infringe our client’s ‘Frida’ mark.”

 4   (emphasis added.)
 5          152.    FKC continued, “Since May of 2019, our client has narrowed its search criteria
 6
     used by Red Points to identify infringing online products. We believe that such mistakes will be
 7
     prevented in the future because of the revised search criteria. Our client has also informed Red
 8
     Points and Redbubble of the mistake related to the above items, and has requested that Redbubble
 9
10   reinstate the same.”

11          153.    On September 17, 2019, Red Points wrote directly to Redbubble: “We would like to
12   withdraw our complaint regarding the following content, which Red Points submitted on behalf of
13
     our client Frida Kahlo Corp. (https://fridakahlocorporation.com/), as Frida Kahlo Corp. now
14
     believes they directed Red Points to remove this material in error: [Amber Frida].”
15
            154.    On October 4, 2019, FKC, through its agent Red Points, submitted a takedown
16
17   notice for Ms. Melo’s portrait titled “Frida Kahlo Heartfelt Woman,” again, depicting Frida Kahlo

18   in a heart-shaped dress. And, again, FKC submitted a European trademark for “Frida Kahlo,”

19   which is not enforceable in the United States. The product listing removed was for a cell phone
20   case, for which FKC has no US registrations.
21
            155.    In each of the instances above, the Redbubble website accessed was the US
22
     Redbubble site.
23
            156.    The actual takedown of Ms. Melo’s “Frida Kahlo Heartfelt Woman” from the
24
25   October 4 submission to Redbubble occurred on October 10, 2019.

26          157.    On October 11, 2019, counsel for Ms. Melo wrote counsel for FKC and again

27   threatened an injunction if the takedowns did not cease.
28

                                       Second Amended DJ Complaint                                      25
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 26 of 42




             158.   On October 14, 2019, counsel for FKC responded that the items should have been
 1
 2   reinstated over the weekend.

 3           159.   On October 16, 2019, Red Points sent Ms. Melo correspondence stating that she

 4   would receive no more takedown notices.
 5           160.   On October 24, 2019, FKC, through its agent Red Points, submitted four (4)
 6
     takedown notices: (1) again, for Ms. Melo’s portrait titled “Frida Kahlo Heartfelt Woman,” again,
 7
     depicting Frida Kahlo in a heart-shaped dress; (2) “Frida Kahlo Starting Over,” depicting Frida
 8
     Kahlo with doves on her shoulders;4 (3) “Frida Kahlo Bird Lady,” depicting Frida Kahlo with
 9
10   birds [doves] on her shoulders; and (4) “Frida Kahlo & Blue Tulips” depicting Frida Kahlo with

11   blue tulips.
12           161.   FKC submitted to Redbubble a European trademark for “Frida Kahlo”.
13
             162.   These takedown notices took effect on October 30, 2019.
14
             163.   On October 30, 2019, FKC filed a motion to dismiss, Dkt. No. 14, where it
15
     repeatedly admitted that FKC’s pre-complaint takedowns were a “mistake,” that Ms. Melo’s
16
17   descriptions of her artwork were “non-infringing” and were “no brand identifying use,” and

18   assuring “The takedowns resulted from an error, and were not intentional. Nor did Defendants

19   believe that any infringement had occurred.” And:
20       •   “Defendants agree that Melo did not infringe on their trademarks relating to the five
21
             takedowns.”
22
         •   “Defendants agreed that Melo’s artwork did not infringe.”
23
24       •   “Defendants have agreed that Melo’s artwork does not constitute unauthorized trademark

25           use of Defendants’ trademarks.”

26
27   4
       The selection of doves is intentional as Frida Kahlo is oft-described as the “dove” in her marriage
28   to Diego Rivera (the elephant and the dove).

                                        Second Amended DJ Complaint                                    26
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 27 of 42




               164.   Ms. Melo filed her first motion for preliminary injunction, Dkt. No. 18, on
 1
 2   November 5, 2019.

 3             165.   On November 7, 2019, FKC’s agent Red Points wrote to Redbubble and asked

 4   Redbubble to reinstate the last five (5) of Ms. Melo’s artworks that were removed, stating “We
 5   would like to withdraw our complaint regarding the following content, which Red Points
 6
     submitted on behalf of our client Frida Kahlo Corp. (https://fridakahlocorporation.com/), as Frida
 7
     Kahlo Corp. now believes they directed Red Points to report this material in error.” (emphasis
 8
     added.)
 9
10             166.   The artwork reported “in error” was:

11             - Frida Kahlo, Starting

12
               Over: https://www.redbubble.com/people/meloearth/works/28262017-frida-kahlo-
13
               starting-over
14
15
               - Frida Kahlo "Bird
16             Lady": https://www.redbubble.com/people/meloearth/works/30433181-frida-kahlo-
17             bird-lady

18             - Frida Kahlo & Blue
               Tulips: https://www.redbubble.com/people/meloearth/works/37818492-frida-
19
               kahlo-and-blue-tulips
20
               - Frida Kahlo Heartful
21
               Woman: https://www.redbubble.com/people/meloearth/works/38824359-frida-
22             kahlo-heartful-woman

23
24             167.   On November 18, 2019, counsel for FKC wrote to Redbubble, “We have confirmed
25
     that there was an error with the online monitoring platform and are confident that the error has
26
     been resolved. At this time, until further notice, please do not initiate any takedown notices that
27
28

                                         Second Amended DJ Complaint                                       27
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 28 of 42




     would affect [Ms. Melo].”
 1
 2          168.    In an interview with NPR about this lawsuit, a representative of FKC admitted,

 3   “Sometimes, in the course of policing unauthorized use of FKC’s trademarks, Red Points may

 4   accidentally capture non-infringing use of the Frida Kahlo brand by artists that are describing
 5   their artwork[.]” (emphasis added.)
 6
                                   FKC Harms Compounded on Redbubble
 7
            169.    According to Redbubble’s Assistant General Counsel, “[i]f a content owner like
 8
     [FKC] provides notice that particular listings infringe their intellectual property or publicity rights,
 9
10   Redbubble promptly (i.e., typically within one business day) removes those listings and notifies

11   the third-party Seller who uploaded them. In accordance with that practice, Redbubble will also
12   ‘disable and/or terminate the accounts of users who repeatedly infringe or are repeatedly charged
13
     with infringing the copyrights, trademark rights, other intellectual property rights or publicity
14
     rights of others.’” (quoting Redbubble’s Repeat Infringer Policy.)
15
            170.    “In addition to enforcing the notice and takedown provisions of the IP/Publicity
16
17   Rights Policy, for certain content owners, Redbubble’s 13-person Marketplace Integrity Team

18   (MPI Team) provides further assistance by proactively policing the Redbubble Marketplace for

19   potentially infringing content, using screening criteria established by Redbubble, based on
20   information from content owners, and almost always created in collaboration with those content
21
     owners.” (Redbubble AGC in sworn declaration.)
22
23
24
25                                [remainder of the page intentionally blank]

26
27
28

                                         Second Amended DJ Complaint                                       28
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 29 of 42




            171.    FKC told Redbubble’s legal department the following:
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          172.    FKC’s directives to the platforms misrepresent their rights.

12          173.    As noted, FKC has no US registrations for Frida alone, or Kahlo alone.
13          174.    And, the majority of FKC’s US registrations for “Frida Kahlo” are for product
14
     categories that have nothing to do with either Ms. Melo’s fine art portraits or the digitized versions
15
     of her fine art paintings selected by customers to be placed on products on POD sites such as
16
     Redbubble and Zazzle.
17
18          175.    For example, FKC has no US registrations for cell phone cases, watch bands,

19   pillows, office supplies, and jewelry.

20          176.    Further, once FKC misrepresents its rights to platforms such as Redbubble,
21   Redbubble’s own internal policing system is triggered, resulting in the takedown and potential
22
     removal of countless innocent artists’ work.
23
            177.    Given that “Redbubble’s proactive policing efforts to date have resulted in the
24
     disabling or removal of nearly 2,300,000 listings from the Redbubble Marketplace, covering
25
26   approximately 66,700,000 products[,]” the effect on California artists and California consumers

27   will be substantial.
28

                                        Second Amended DJ Complaint                                     29
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 30 of 42




                                                   ZAZZLE
 1
 2            178.   Zazzle is a Redwood City based company that allows artists to sell their artwork

 3   online as part of a print on demand (POD) service.

 4            179.   Zazzle is in a contractual relationship with FKC.
 5            180.   Zazzle’s relationship with FKC started in 2010 when Carlos Dorado sent at least
 6
     two letters to Zazzle, accusing Zazzle of infringing FKC’s rights to the “name and image” of Frida
 7
     Kahlo.
 8
              181.   FKC and Zazzle resolved their dispute with a settlement agreement wherein Zazzle
 9
10   agreed to enforce FKC’s intellectual property, including taking down any product that used “Frida

11   Kahlo” in either the product description or metatags (which is non-infringing in most contexts).
12            182.   This directive was irrespective of product category; i.e., Dorado directed Zazzle to
13
     take down any art or listing, even if FKC had no US registrations for said listing.
14
              183.   Zazzle has been enforcing FKC’s purported rights for a decade.
15
              184.   Recently, FKC has also instructed Zazzle, as it did Redbubble, that no artists may
16
17   use the name “Frida [product]” or “Kahlo [product]” either, regardless of the product.

18            185.   In addition to making Zazzle its California IP enforcer for the last decade, Zazzle

19   and FKC also created the Frida Kahlo FanMerch program.
20            186.   Under the FanMerch program, artists are forced into a 10% royalty (meaning the
21
     artist only earns 10% on any sale of her artwork).
22
              187.   Outside of the Fanmerch program, artists can choose any royalty rate they desire.
23
              188.   Ms. Melo sets her royalty rates at 30% to 70%, depending on the artwork and
24
25   product.

26            189.   As of today, it appears that every independent artist selling work in honor of Frida

27   Kahlo on Zazzle has been forced into the FanMerch program; i.e., a consumer cannot buy work
28

                                        Second Amended DJ Complaint                                        30
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 31 of 42




     honoring Frida Kahlo on Zazzle without paying Zazzle and FKC.
 1
 2             190.   For example, if you search “Frida Kahlo” on Zazzle’s site, there appears to be about

 3   2,000 items available, and it appears from a randomized review, that all of those products are

 4   offered “by Frida Kahlo” the Mexican artists or by artists in the FKC FanMerch program.
 5             191.   Similarly, a search for “Frida” alone offers only FKC merch (with one exception
 6
     found).
 7
               192.   Further, as to its own store on Zazzle, FKC tells the public that the art available on
 8
     FKC’s store is designed by Frida Kahlo.
 9
10
11
12
13
14
15
16   https://www.zazzle.com/frida_kahlo_vintage_floral_otterbox_iphone_case-256067553283085685
17
18
19
20
21
22
     https://www.zazzle.com/store/fridakahlo
23
               193.   There is no ® displayed by the name Frida Kahlo.
24
25             194.   FKC is telling the public, including California residents, that the products on Zazzle

26   at the Frida Kahlo Official Store are designed by the iconic Mexican painter, Frida Kahlo.
27             195.   And, FKC is forcing California artists into a program that mandates said artists
28

                                          Second Amended DJ Complaint                                      31
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 32 of 42




     misrepresent their work and receive a lower royalty than generally charged.
 1
 2                                         Zazzle Takedown Timeline

 3          196.      On October 1, 2017, Zazzle removed Ms. Melo’s portrait of Frida Kahlo titled,

 4   “Frida Kahlo with Birds,” an image of Frida Kahlo with birds on her shoulder.
 5          197.      It is clear from Ms. Melo’s Zazzle site that she is a resident of California.
 6
            198.      When Ms. Melo wrote to Zazzle explaining that her work did not infringe, Zazzle
 7
     suggested that Ms. Melo join the Frida Kahlo FanMerch program.
 8
            199.      Ms. Melo refused to join the program, believing the royalty requirements to be
 9
10   improper and unsustainable. Thus, she was no longer permitted to offer her portraits of Frida

11   Kahlo on Zazzle.
12          200.      In December 2019, given FKC’s representations that FKC would cease taking down
13
     her artwork, Ms. Melo again began offering her portraits of Frida Kahlo for sale on Zazzle.
14
            201.      Immediately after Ms. Melo placed her portraits of Frida Kahlo on Zazzle, they
15
     were removed.
16
17          202.      Zazzle removed Ms. Melo’s artwork based on an internal program developed at

18   FKC’s direction and as part of its contractual relationship with Zazzle.

19          203.      FKC has refused to reinstate Ms. Melo’s work on Zazzle.
20          204.      Zazzle also has a Repeat Infringer Policy that could result in Ms. Melo’s permanent
21
     ban on Zazzle.
22
            205.      In sum, Ms. Melo is in an economic relationship with platforms such as Zazzle,
23
     Redbubble, and Etsy wherein Ms. Melo offers her artwork on the platforms, to be selected and
24
25   purchased by customers.

26          206.      Both Ms. Melo and the platforms receive a proportion of the monies paid to the

27   platforms for Ms Melo’s artwork.
28

                                          Second Amended DJ Complaint                                   32
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 33 of 42




            207.   FKC understands that Ms. Melo is in this economic relationship. For example,
 1
 2             a. Ms. Melo offers her art on the Zazzle platform;

 3             b. the URL’s taken down by FKC contain both Ms. Melo’s name and the platform’s

 4                 name; and
 5             c. the entire purpose of FKC’s takedown notices is to remove said artwork or artists
 6
                   from the platform.
 7
            208.   FKC engaged in, at least, the following wrongful conduct:
 8
               a. FKC submitted takedown notices and provided takedown instructions that greatly
 9
10                 exceed the scope of any alleged trademark rights held by FKC, including fraudulent

11                 claims to names and products for which FKC has no rights.
12             b. FKC obtains an improper market advantage by stating that its artwork was designed
13
                   by the famed Mexican painter Frida Kahlo.
14
               c. FKC takes down artists’ work (like Ms. Melo’s) in order to force said artist into the
15
                   Frida Kahlo FanMerch program;
16
17             d. FKC submits takedown notices and instructions knowing that Ms. Melo’s artwork

18                 could be permanently banned from these platforms; and

19             e. In an attempt to cover product categories for which it has no rights, FKC submits
20                 foreign trademarks in support of its takedowns.
21
            209.   By engaging in this conduct, FKC understood that Ms. Melo would suffer financial
22
     harm in the form of lost sales and could be removed from the platforms permanently.
23
            210.   Ms. Melo was in fact financially impacted by FKC’s improper conduct, including
24
25   having all of her work removed on Zazzle and her work no longer surfacing on the platform’s

26   search engines even when her work has been restored (Redbubble). Further, because Ms. Melo

27   has less product offerings due to FKC’s takedowns, Ms. Melo’s work surfaces less frequently
28

                                        Second Amended DJ Complaint                                   33
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 34 of 42




     when customers search for Frida Kahlo memorabilia due to the platforms algorithms.
 1
 2          211.    Indeed, because of FKC’s conduct complained of herein, the majority of Ms.

 3   Melo’s income from her work that honors Frida Kahlo has been eliminated.

 4                                               COUNT VII:
 5              UNFAIR COMPETITION (CAL. BUS. & PROF.CODE § 17200 et seq.)
 6
            212.    Paragraphs 1-211 are incorporated by reference herein.
 7
            213.    Ms. Melo has been injured by FKC’s unfair competitive practices, including lost
 8
     sales and income.
 9
10          214.    FKC’s conduct threatens an incipient violation of an antitrust law, or violates the

11   policy or spirit of one of those laws because its effects are comparable to or the same as a violation
12   of the law, or otherwise significantly threatens or harms competition.
13
            215.    For example, FKC’s directives to Zazzle (e.g., take down all products that are
14
     described as “Frida Kahlo [product]”) has resulted a complete absence of competition on Zazzle;
15
     i.e., all (or nearly all) products on Zazzle honoring Frida Kahlo are either now sold by FKC or are
16
17   sold as part of FKC’s Fanmerch program.5

18          216.    Further, FKC’s fraudulent representation that its own merchandise was designed by

19   the famed Mexican painter confers an unfair market advantage.
20          217.    All told, FKC has misrepresented the scope of its intellectual property rights to
21
     platforms such as Zazzle and Redbubble, thereby “competing” with Ms. Melo and other artists,
22
     including California artists, not by creating a better product or lowering its prices, but by using its
23
     fraudulent representations to unfairly preclude artists from selling their artwork.
24
25
26
     5
      The undersigned has not reviewed all, roughly, 2000 Frida Kahlo products on Zazzle, but has
27   done a random sampling of the offerings, including viewing at least 50 offerings at random, and all
28   are either offered by FKC or are part of the Fanmerch program.

                                         Second Amended DJ Complaint                                      34
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 35 of 42




                                                  COUNT VIII:
 1
 2            UNLAWFUL COMPETITION (CAL. BUS. & PROF.CODE § 17200 et seq.)

 3           218.    Paragraphs 1-217 are incorporated by reference herein.

 4           219.    The predicate law for the unlawful competition prong is fraud upon the USPTO.
 5           220.    A second predicate law is common law fraud in FKC’s misrepresentations as to the
 6
     scope of its intellectual property rights.
 7
             221.    FKC has engaged in unlawful trade practices.
 8
             222.    Specifically, FKC submitted false trademark takedowns to platforms claiming that
 9
10   Ms. Melo’s non-infringing use was in fact infringing.

11           223.    Further, FKC represented to platforms that it owns rights that it does not in fact
12   own.
13
             224.    The result is that none of Ms. Melo’s Frida Kahlo artwork is currently being offered
14
     on Zazzle, resulting in lost sales and lost income.
15
                                  The Effect on California and Californians
16
17           225.    These unlawful and unfair trade practices (Counts VII-VIII) significantly impact the

18   artists, and the public as actual or potential consumers.

19           226.    A good faith estimate as to the impact on California proceeds as follows:
20               a. A search for “Frida Kahlo” on Etsy results in more than twenty thousand (20,000)
21
                     pieces.
22
                 b. As of December 31, 2018, Etsy had 39.4 million active buyers, 2.1 million active
23
                     sellers, and over 60 million items for sale.
24
25               c. Sixty-two percent (62%) of Etsy sellers are in the United States

26               d. And fourteen percent (14%) of US Etsy sellers are in California.

27               e. Thus almost 10% (8.9%) of all Etsy sellers are in California, more than any other
28

                                         Second Amended DJ Complaint                                      35
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 36 of 42




                    place in the world.
 1
 2              f. In 2018 alone, Etsy executed 27,023 properly submitted takedown notices,

 3                  removing or disabling access to 404,640 listings from 91,381 sellers, and closed

 4                  6,775 shops for repeat infringement.
 5                      i. Thus, in 2018 alone, approximately 8,000 California sellers received
 6
                              takedowns from Etsy alone.
 7
                g. In 2018 alone, Etsy’s annual gross merchandise sales volume (GMV) amounted to
 8
                    3.93 billion U.S. dollars; Californians were responsible for around 300 million of
 9
10                  that revenue.

11              h. Given the popularity of Frida Kahlo merchandise, given FKC’s aggressive take
12                  down tactics, and given that California contains the largest number of Etsy sellers,
13
                    it stands to reason that a substantial number of California residents are being
14
                    affected by FKC’s illegal takedown notices.
15
            227.    A second method for estimating the effect of FKC’s improper tactics on California
16
17   looks to the restraints placed upon the First Amendment rights of Californians.

18              a. There is no question that Frida Kahlo is important to California.

19              b. The Galería de la Raza in San Francisco is believed to have been the impetus for
20                  Frida Kahlo’s centrality to the Chicano, feminist, and socials movements of the
21
                    1970’s.
22
                c. California streets are named after her.
23
                d. Both the SF MOMA and the De Young have done (and will do in March 2020),
24
25                  major showings of her work and her life/belongings.

26              e. Frida lived in San Francisco twice in her life, in 1930 and 1940.

27              f. Street artists paint her in every major California city.
28

                                          Second Amended DJ Complaint                                  36
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 37 of 42




                g. And hundreds if not thousands of California artists create work to honor Frida
 1
 2                  Kahlo.

 3          228.    Artists like Ms. Melo create work honoring Frida Kahlo because of who Frida

 4   Kahlo was and is to these artists; because of what Frida Kahlo represents, to artists, to Mexicans,
 5   to LGBTQ persons, and to persons with disabilities, to name a few.
 6
        229.        Indeed, as Professor Pankl points out in her article, “Made in Her Image: Frida
 7
            Kahlo as Material Culture,” Frida Kahlo is herself part of the fabric of our culture:
 8
            Kahlo dramatically and overtly utilized the material culture of Mexico and other lands in
 9          her work and image. This mélange of Kahlo and material culture began to be bandied about
10          the globe freely and ardently within a mere two decades after her death. Critics often
            speculate on how Kahlo would have reacted to this adoration – some claiming she would
11          have been disgusted and others asserting her potential delight at the ironic humor of the
            situation. Peter Schjeldahl cuts through the division of differing viewpoints with the bluntly
12          honest statement, “There are so many ways to be interested in Frida Kahlo” (2007).
            Schjeldahl’s point, it seems, is to dismantle the hierarchy of how best to study and/or
13
            appreciate Kahlo. Instead, Schjeldahl suggests that it is the variety and diversity of
14          appreciation and/or appropriation that makes Kahlo distinctive. Thus, although many critics
            are dismayed by the ways in which Kahlo’s Mexicanness and personal tragedy have been
15          commodified (Baddeley 1991; Lindauer 1999; Zarzycka 2006), Schjeldahl’s approach
            embeds that commodification as part of a serious appreciation of Kahlo.
16
17          This provides room for assertions such as Teresa Conde’s (1997) that Kahlo’s enduring
            value to material culture is in her painting and not in the fact that she and/or her work grace
18          tote bags and other cheap collectables. Indeed, Joan Borsa is adamant that Kahlo’s work
            (which is continually globally commodified) informs and even disrupts a number of
19          culturally and politically relevant issues, including: “the intersection of art and politics,
            strategies of resistance, the significance of colonial discourse and the practice and process
20          of negotiating critical subjectivity in an attempt to ‘deconstruct’ and ‘reconstruct’ our own
21          histories” (1990, 38). Borsa, therefore, places a high value on how Kahlo is understood
            now and rejects the trivializing of Kahlo’s oeuvre simply because she stands as a popular
22          icon throughout the world.

23          230.    Materially, historian Teresa Del Conde noted the proliferation of Frida Kahlo
24   memorabilia in 1997, years before FKC was formed.
25
            231.    Regardless, when artists like Ms. Melo create art honoring Frida Kahlo, they join in
26
     the global dialogue about the identity(s) of Frida Kahlo, and our own identities as reflected through
27
28

                                        Second Amended DJ Complaint                                     37
            Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 38 of 42




     her.
 1
 2            232.   No corporation has a right to employ the relatively recent and immensely flawed

 3   intellectual property takedown system(s) to control the dialogue around Frida Kahlo, dialogue

 4   protected by the First Amendment.
 5            233.   Further, because the takedown system functions as a system of extra-judicial
 6
     injunctions it is critical that the speech FKC targets has at least as much protection as speech
 7
     targeted by any request for injunctive relief. Ordinarily someone seeking to enjoin speech would
 8
     need to properly plead and then prove that the targeted speech was indeed actionable. Under
 9
10   present practice, however, senders of takedown notices have not needed to overcome these sorts of

11   hurdles prior to effecting the removal of targeted content via their takedown demands.
12            234.   A significant reason FKC has been able to evade these constitutional requirements
13
     is because there is no effective consequence for sending non-meritorious takedown demands.
14
              235.   FKC is improperly using the platform takedown system(s) to impede on the First
15
     Amendment rights of Californians.
16
17            236.   A third method for calculating the effect of FKC’s improper takedowns is to look at

18   the effect on the platforms themselves (many of which are California companies):

19               a. Platforms may be in fact likely are aware that FKC is vastly exceeding its legal
20                   authority in issuing its takedowns.
21
                 b. But, as several platforms explained to Congress:
22
                         i. “many [platforms] are wary of allowing challenges to trademark-related
23
                            takedown requests in order to avoid being drawn into costly litigation. The
24
25                          result is that a trademark claim - even one built on a weak foundation – can

26                          effectively and permanently quash the speech and economic activity of

27                          others.”
28

                                        Second Amended DJ Complaint                                     38
     Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 39 of 42




               ii. “Rightsholders [like FKC] have little incentive to respond to or even
 1
 2                 acknowledge users [like Ms. Melo] who dispute an infringement claim

 3                 outside of a statutory safe harbor [provided for copyright but not trademark

 4                 disputes]. While Section 512's [copyright] counter notice provision allows a
 5                 user to repost the content if the rightsholder fails to seek a court order
 6
                   against the user within a period of time - which often incents the parties to
 7
                   resolve the issue without getting the courts involved- rightsholders can
 8
                   simply file repeat notices of combination [] infringement against users who
 9
10                 dare to repost the content at issue. This puts pressure on [platforms] to

11                 terminate services to users lest the rightsholder sue the [platforms] for not
12                 implementing a reasonable repeat infringer policy.” (emphasis added.)
13
               iii. “[Platforms] often receive such a high volume of infringement complaints
14
                   that they must make quick decisions based on limited information in the best
15
                   interest of the company. Many [platforms] are not equipped to conduct
16
17                 extensive research or make complex legal decisions for a David user against

18                 the Goliath rightsholder. Simply put, especially in edge cases, [platforms

19                 often err on the side of removing content. Combined with the lack of
20                 opportunity for a user to challenge content removed due to trademark
21
                   claims, the balance tips heavily in favor of purported rightsholders.”
22
               iv. “Further, these assertions of rights can have the long-term impact of
23
                   undermining public respect for and confidence in intellectual property
24
25                 enforcement by driving attention to stories of abusive and absurd actions by

26                 irresponsible rightsholders, powerless users, and risk-averse [platforms].

27                 Ironically, users can easily disseminate their poor experiences by
28

                               Second Amended DJ Complaint                                         39
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 40 of 42




                           broadcasting them all over the internet. Proper enforcement can only occur
 1
 2                         in an environment of public respect for intellectual property. A steady

 3                         stream of examples of abuse can reduce the legitimacy of rightsholders as a

 4                         whole in the eyes of the public, thus reducing public support for
 5                         enforcement even in legitimate cases of infringement.”
 6
                c. Indeed, as explained by Berkeley law professor Sonia Katyal, because of secondary
 7
                   liability concerns and the lack of a safe harbor when it comes to trademark claims,
 8
                   “platforms are extremely reluctant to ignore the trademark claims, even where the
 9
10                 platform may believe the user had a good argument for non-infringement.”

11              d. That is, with copyright takedowns, platforms have a safe harbor, 17 U.S.C. §
12                 512(i)(1)(A). But there is no codified safe harbor when it comes to trademarks, so
13
                   platforms often have a much more aggressive (and unfair) takedown and repeat
14
                   infringer stances.
15
                e. Each of the platforms must hire extensive teams to execute on FKC and other
16
17                 alleged rights holders takedowns. And while the teams are handling illegitimate

18                 takedowns, their ability to execute upon legitimate grievances is diminished.

19              f. At least the following platforms are either incorporated or have principal places of
20                 business in California: eBay, Zazzle, Etsy, Redbubble, Shopify, and Printful.
21
            237.   Ms. Melo seeks an injunction, narrowly tailored, to end the harms to California
22
     artists, consumers, and employers caused by FKC’s improper takedowns.
23
            238.   Ms. Melo seeks restitution to the extent allowable, reasonable attorneys’ fees
24
25   pursuant to C.C.P. §1021.5, costs and expenses, and all other remedies permitted by law.

26                                              COUNT IX:

27                          CANCELATION DUE TO ABANDONEMENT
28

                                        Second Amended DJ Complaint                                   40
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 41 of 42




            239.    Paragraphs 1-238 are incorporated by reference herein.
 1
 2          240.    There is no evidence that FKC has ever sold FRIDA KAHLO branded artwork,

 3   much less continuous in commerce.

 4          241.    And certainly not for all of the goods listed in the ’902 registry.
 5          242.    Registration No. ’902, and any other registration implicated here, should be
 6
     canceled as abandoned.
 7
                                          JURY TRIAL DEMAND
 8
            Ms. Melo requests a trial by a jury of her peers.
 9
10                                        PRAYER FOR RELIEF
11          Ms. Melo seeks an Order(s):
12             i.   finding that Ms. Melo’s artwork does not infringe the registration(s) at-issue;
              ii.   mandating that FKC provide to all platforms a rescission of its takedown notices;
13
             iii.   an injunction narrowly tailored to the harms at-issue;
14
             iv.    Canceling all registrations in the 2007 assignment, and all registrations based
15
                    thereon;
16            v.    cancelling any registrations at-issue here;
17           vi.    mandating damages for all financial harms suffered by Ms. Melo, including loss of
18                  revenue; and

19          vii.    awarding Ms. Melo her attorney’s fees and costs.

20
                                                           Respectfully submitted,
21
22
23                                                         Rachael D. Lamkin
24                                                         Attorneys for DJ Plaintiff
                                                           Cristine Melo
25
26
27
28

                                        Second Amended DJ Complaint                                     41
         Case 3:19-cv-05449-CRB Document 38 Filed 02/18/20 Page 42 of 42




                                    CERTIFICATE OF SERVICE
 1
           On this day, February 18, 2020, I did personally served Defendants by filing the following
 2
     documents with the Court’s ECF system:
 3
 4                              SECOND AMENDED COMPLAINT
 5                                     RED LINE THEREOF

 6
 7
 8
 9
                                                       Rachael D. Lamkin
10
                                                       Attorneys for DJ Plaintiff
11                                                     Cristine Melo

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     Second Amended DJ Complaint                                   42
